Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 05/07/2021 are acknowledged.
According to the Amendments to the claims, Claims 1-2 and 10 has /have been amended with no new matter added, Claim 19 has /have been added.  Accordingly, Claims 1-19 are pending in the application.  An action on the merits for Claims 1-19 are as follow.
The previous 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claims with no new matter added.
	
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19  are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the protruded portion” in line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation “the protruded portion” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 7-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Copper et al. (US 2010/0276396 A1) in view of Tawatari (JP 2015 110247 A).  
Regarding Independent Claim 1, Copper et al. disclose a welding method (see Title), comprising:
performing welding by feeding a flux cored wire (welding electrode 25, [0062], Figs 2-4) to protrude from a contact tip (a contact tube 5, [0057], Figs 2-4), while discharging an electric current through the protruded portion of the flux cored wire (see Figs 2-4), to form an electric arc and melt the protruded portion of the flux cored wire (arc welding torch, Abstract, Figs 2-4);
supplying a shielding gas from a shielding gas nozzle (a shroud gas port 17 between outer sleeve 15 and inner sleeve 20, [0059, 0060], Figs 2-4) and in a direction parallel to a length direction of the protruded portion of the flux cored wire during the welding step (gas 16 in a direction from top to the workpiece 12 is parallel to a length direction of the protruded portion of the flux cored wire, Figs 2-4), to provide a gas shield around the protruded portion of the flux cored wire (see details in Figs 2-4); and

Copper et al. disclose the invention substantially as claimed and as discussed above; except, wherein the flux cored wire comprises:
a steel outer casing,
a flux filled inside the steel outer casing, and
a seam portion of the steel outer casing where opposing ends of the steel outer casing in a width direction of the steel outer casing are butted or overlapped, the seam portion extending in a longitudinal direction of the flux cored wire. 
Tawatari teaches flux cored wire has a flux filled (a flux-containing wire, [0014]) inside a steel outer casing ((ii) using a steel outer skin, [0014]), and
a seam portion of the steel outer casing (have a slit-shaped gap in the steel outer skin, [0020], Fig 5(b)-(c)) where opposing ends of the steel outer casing in a width direction of the steel outer casing are butted or overlapped, the seam portion extending in a longitudinal direction of the flux cored wire (see Fig 5(b)-(c)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper with Tawatari’s further teaching of wherein the flux cored wire comprises: a steel outer casing, a flux filled inside the steel outer casing, and a seam portion of the steel outer casing where opposing ends of the steel outer casing in a width direction of the steel outer casing are butted or overlapped, the seam portion extending in a longitudinal direction of the flux Tawatari teaches, in Para. [0013], that a flux-containing welding wire can obtain a weld metal having excellent low temperature toughness.

Regarding Independent Claim 2, Copper et al. disclose a welding method (see Title), comprising:
performing welding by feeding a flux cored wire (welding electrode 25, [0062], Figs 2-4) to protrude from a contact tip (a contact tube 5, [0057], Figs 2-4), while discharging an electric current through the protruded portion of the flux cored wire (see Figs 2-4), to form an electric arc and melt the protruded portion of the flux cored wire (arc welding torch, Abstract, Figs 2-4);
supplying a shielding gas from a shielding gas nozzle (a shroud gas port 17 between outer sleeve 15 and inner sleeve 20, [0059, 0060], Figs 2-4), to provide a gas shield around the protrude portion of the flux cored wire (see Figs 2-4); and
sucking the shielding gas during the welding step using a suction nozzle (a fume gas extraction port 22, [0060], Figs 2-3) provided between the contact tip and the shielding gas nozzle (22 between 5 and 17, Figs 2-3), 
Copper et al. disclose the invention substantially as claimed and as discussed above; except, wherein the flux cored wire comprises:
a steel outer casing,
a flux filled inside the steel outer casing, and
a seam portion of the steel outer casing where opposing ends of the steel outer casing in a width direction of the steel outer casing are butted or overlapped, the seam portion extending in a longitudinal direction of the flux cored wire. 

clearance between said ends of the steel outer casing where the size of the clearance is less than 20 μm is denoted by La, a length of a portion of said clearance where the size of the clearance is 20 μm or more and less than 40 μm is denoted by Lb, and a length of a portion of said clearance where the size of the clearance is 40 μm or more and less than 100 μm is denoted by Le, a value represented by Lseam = 2.0 x La+ 1.5 x Lb+ Le is 0.1 to 1.5 mm.
Tawatari teaches flux cored wire has a flux filled (a flux-containing wire, [0014]) inside a steel outer casing ((ii) using a steel outer skin, [0014]), and
a seam portion of the steel outer casing (have a slit-shaped gap in the steel outer skin, [0020], Fig 5(b)-(c)) where opposing ends of the steel outer casing in a width direction of the steel outer casing are butted or overlapped, the seam portion extending in a longitudinal direction of the flux cored wire (see Fig 5(b)-(c)).
Tawatari do not explicitly disclose that wherein, in a cross section of the seam portion, when a length of a portion of a clearance between said ends of the steel outer casing where the size of the clearance is less than 20 μm is denoted by La, a length of a portion of said clearance where the size of the clearance is 20 μm or more and less than 40 μm is denoted by Lb, and a length of a portion of said clearance where the size of the clearance is 40 μm or more and less than 100 μm is denoted by Le, a value represented by Lseam = 2.0 x La+ 1.5 x Lb+ Le is 0.1 to 1.5 mm.  However It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange in a cross section of the seam portion, when a length of a portion of a clearance between said ends of the steel outer casing where the Copper et al. in view of Tawatari to obtain the invention as specified above under claim 2.
Regarding Claims 3 and 11 respectively, Copper et al. in view of Tawatari teaches the invention as claimed and as discussed above, and Copper et al. further teach wherein the flux cored wire has a wire diameter of 1.2 to 2.0 mm (with a 1.2 mm Autocraft LW1 welding wire/electrode, [0069]); Copper et al. in view of Tawatari teaches the invention as claimed and as discussed above, except a ratio of the flux to a Tawatari further teaches a ratio of the flux to a total mass of the flux cored wire is 8 to 30 mass% (a metal fluoride: 7% by mass, metal oxides: 0.95 by mass, a metal carbonate: 0.6% by mass, [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper with Tawatari’s further teaching of a ratio of the flux to a total mass of the flux cored wire is 8 to 30 mass% because Tawatari teaches, in Para. [0013], that a flux-containing welding wire can obtain a weld metal having excellent low temperature toughness.
Regarding Claims 4 and 12 respectively, Copper et al. in view of Tawatari teaches the invention as claimed and as discussed above; except the limitations of Claim 4 / Claim12.  Tawatari further teaches, wherein the flux comprises a slag forming agent, the slag forming agent comprising at least one compound selected from the group consisting of a metal oxide, a metal fluoride and a metal carbonate and an impurity, and a ratio of the slag forming agent to the total mass of the flux cored wire is 3 to 21 mass% (Ti oxide, Si oxide, Mg oxide, Al oxide, and Zr are used as slag forming agents, [0061]; total content of the metal oxides is set to 5%, [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper with Tawatari’s further teaching of the limitations of Claim 4 / Claim12 because Tawatari teaches, in Para. [0013], that a flux-containing welding wire can obtain a weld metal having excellent low temperature toughness.
Regarding Claims 7 and 15 respectively, Copper et al. in view of Tawatari teaches the invention as claimed and as discussed above; except the limitations of Tawatari further teaches, wherein the slag forming agent comprises, in a ratio to the total mass of the flux cored 0 to 1.5 mass% of the metal oxide (a metal oxide: 0.2 to 0.9% by mass, [0015]); 1.5 to 8.5 mass% of the metal fluoride (metal fluoride: 2.0 to 7.0% by mass, [0015]); and 0 to 5. 0 mass% of the metal carbonate (a metal carbonate: 0.6% by mass, [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper with Tawatari’s further teaching of the limitations of Claim 7 / Claim15 because Tawatari teaches, in Para. [0013], that a flux-containing welding wire can obtain a weld metal having excellent low temperature toughness.
Regarding Claims 8 and 16 respectively, Copper et al. in view of Tawatari teaches the invention as claimed and as discussed above; except the limitations under Claim 4 / Claim12.  Tawatari further teaches, wherein the metal fluoride comprises, in a ratio to the total mass of the flux cored 0 to 5. 0 mass% of CaF2 (one CaF2: 2.0 % by mass, [0015]); 0 to 5. 0 mass% of BaF2 (one BaF2: 2.0 % by mass, [0015]); 0 to 5.0 mass% of SrF2 (one SrF2: 2.0 % by mass, [0015]); and 1.5 to 8.0 mass% of (Ca F2 + BaF2 + SrF2) (metal fluoride: 2.0 to 7.0% by mass, [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper with Tawatari’s further teaching of the limitations of Claim 8 / Claim16 because Tawatari teaches, in Para. [0013], that a flux-containing welding wire can obtain a weld metal having excellent low temperature toughness.
Regarding Claims 9 and 17 respectively, Copper et al. in view of Tawatari teaches the invention as claimed and as discussed above; except the limitations under Claim 4 / Claim12.  Tawatari further teaches, wherein the metal carbonate comprises 0 to 5 mass% of (CaCO3 + BaCO3) in a ratio to the total mass of the flux cored wire (CaCO3 is a metal carbonate… BaCO3 are contained: is 0.6% by mass, [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper with Tawatari’s further teaching of the limitations of Claim 9 / Claim17 because Tawatari teaches, in Para. [0013], that a flux-containing welding wire can obtain a weld metal having excellent low temperature toughness.
Regarding Claims 10 and 18 respectively, Copper et al. in view of Tawatari teach the invention as claimed and as discussed above, and Copper et al. further teach Wherein a distance Dt-b (provide “stand off” distances of workpiece to torch nozzle = 22 mm, [0069]) along a longitudinal direction of a welding wire (welding electrode 25, [0062], Fig 3) between a tip end of the contact tip (tip end of contact tube 5, [0057], Fig 3) and a base material (work being welded 12, [0058, Fig 3]) in the special torch (see Fig 3) is 15 to 40 mm, and a distance Dt-k (see Fig 3) along the longitudinal direction of the welding wire from the tip end of the contact tip (tip end of contact tube 5, [0057], Fig 3) to a tip end of the suction nozzle (a tip end of fume gas extraction port 22, [0060], Fig 3) and the distance Dt-b satisfy relationships: Dt-k (mm) ≥ 0.3 x Dt-b (mm) and Dt-k (mm) ≤ Dt-b (mm) - 8. 
Copper et al. do not explicitly disclose that the distance Dt-b satisfy relationships: Dt-k (mm) ≥ 0.3 x Dt-b (mm) and Dt-k (mm) ≤ Dt-b (mm) - 8.  However It would have been t-b satisfy relationships: Dt-k (mm) ≥ 0.3 x Dt-b (mm) and Dt-k (mm) ≤ Dt-b (mm) - 8, since it only involved different distance arrangement between the relative parts and the workpiece, a change in distance is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04); also it is depends on the workpiece (material, thickness etc.), the capacity of the welding torch, the flux cored wire (material, diameter etc.) and/or what kind of welding result to decide the proper distance relation between Dt-k and Dt-b.  Therefore, it would have been an obvious matter of design choice to obtain the invention as specified above (the distance Dt-b satisfy relationships: Dt-k (mm) ≥ 0.3 x Dt-b (mm) and Dt-k (mm) ≤ Dt-b (mm) - 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper in view of Tawatari with Copper’s further teaching of the limitations of the distance Dt-b satisfy relationships: Dt-k (mm) ≥ 0.3 x Dt-b (mm) and Dt-k (mm) ≤ Dt-b (mm) - 8 because Copper teaches, in Para. [0036], of providing an excellent method of improved the fume extraction efficiency via the fume gas extraction port during welding operation. 
Regarding Claim 19 respectively, Copper et al. in view of Tawatari teach the invention as claimed and as discussed above, and Copper et al. further teach wherein the shielding gas is supplied in a direction parallel to a length direction of the protruded portion of the flux cored wire (gas 16 in a direction from top to the workpiece 12 is parallel to a length direction of the protruded portion of the flux cored wire, Figs 2-4).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Copper et al. (US 2010/0276396 A1) in view of Tawatari (JP 2015 110247 A) as applied to Claims shown above, further in view of Yamazaki et al. (US 2016/0045972 A1).
Regarding Claims 5 and 13, Copper et al. in view of Tawatari teach the invention as claimed and as discussed above; Tawatari further teaches Claims 5 and 13 respectively, wherein the slag forming agent comprises, in a ratio to the total mass of the flux cored wire: 0 to 0.5 mass% of the metal fluoride (CaF2 is 0% or more, [0054]); and 0 to 0. 5 mass% of the metal carbonate (metal carbonate maybe 0.40%, [0067]).
Copper et al. in view of Tawatari teaches the invention as claimed and as discussed above except wherein the slag forming agent comprises, in a ratio to the total mass of the flux cored wire: 3.5 to 20.5 mass% of the metal oxide (Ti oxide 3.5 mass %, [0014]). Yamazaki et al. further teach Claims 5 and 13 respectively, wherein the slag forming agent comprises, in a ratio to the total mass of the flux cored 3.5 to 20.5 mass% of the metal oxide (Ti oxide 3.5 mass %, [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper in view of Tawatari with Yamazaki’s further teaching of the limitations of Claim 5 / Claim13 because Yamazaki teaches, in Abstract, that a flux-cored wire with primer-coated steel plates as a base material, to suppress occurrences of poor appearance in welded parts caused by pores originating in the primer.
 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Copper et al. (US 2010/0276396 A1) in view of Tawatari (JP 2015 110247 A) and Yamazaki et al. (US 2016/0045972 A1) as applied to Claims 5 and 13 respectively shown above, further in view of Jeong et al. (US 2015/0314397 A1).
Regarding Claims 6 and 14, Copper et al. in view of Tawatari and Yamazaki et al. teach the invention as claimed and as discussed above; Yamazaki further teaches Claims 6 and 14 respectively, wherein the metal oxide comprises, in a ratio to the total mass of the flux cored wire: 1.5 to 15.0 mass% of TiO2 (Ti oxide: 1.5 to 3.5 mass %, [0014]); 0.15 to 4.0 mass% of SiO2 (Si oxide: 0.6 to 2.0 mass %, [0014]); 0 to 3. 0 mass% of ZrO2 (Zr oxide: 0.6 to 1.0 mass %, [0014]); 0 to 2.0 mass% of Al2O3 (Al oxide: 0.2 to 1.0 mass %, [0014]);
Copper et al. in view of Tawatari and Yamazaki et al. teach the invention as claimed and as discussed above; except the metal oxide comprises, in a ratio to the total mass of the flux cored wire: 0.01 to 0.8 mass% of (Na2O + K2O + Li2O). 
Jeong et al. further teach a flux cored wire (flux cored arc welding wire, [0091]), a metal oxide comprises, in a ratio to the total mass of the flux cored wire: 0.01 to 0.8 mass% of (Na2O + K2O + Li2O) (0.10% of K, Na, Li-based alkaline oxides, [0091]).
Jeong do not explicitly disclose that the metal oxide comprises, in a ratio to the total mass of the flux cored wire: 0.01 to 0.8 mass% of (Na2O + K2O + Li2O).  However It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a metal oxide comprises, in a ratio to the total mass of the flux cored wire: 0.01 to 0.8 mass% of (Na2O + K2O + Li2O), since it only involved different mass% of (Na2O + K2O + Li2O), a change in percentage is 2O + K2O + Li2O) are different than 0.01 to 0.8 mass%.  Therefore, it would have been an obvious matter of design choice to modify Copper et al. in view of Tawatari and Yamazaki et al. with Jeong’s further teaching to obtain the invention as specified in 6 and 14 respectively.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Copper in view of Tawatari and Yamazaki et al. with Jeong’s further teaching of the limitations of 6 and 14 respectively because Jeong teaches, in Para. [0027], that a flux-cored arc welding wire, capable of obtaining a welded joint having excellent impact toughness during flux-cored arc welding of ultra-high strength steel, as well as lowering a diffusible hydrogen content.

Response to Arguments
Applicant’s arguments filed 05/07/2021 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks page 10, namely “by providing that the suction nozzle is between the contact tip and the shield nozzle, it is assured that the special torch can suck gas close to the arc region (ii [0047]). According to a further This is the opposite of what is claimed: the shielding gas 7 in this embodiment is sucked using a suction nozzle provided radially outside of the shielding gas nozzle. [ Applicants note that the port 17 for the shroud gas 16 in Cooper cannot qualify as the claimed shielding gas nozzle because the shroud gas is discharged radially and not in a direction parallel to a length direction of the protruded portion of the flux cored wire.]”.
The examiner’s response: The combination of Copper in view of Tawatari disclosed all the limitations as cited in the newly amended claims as shown in this office action above, therefore, the examiner maintains the rejection.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761